Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/3/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Sorted Deferred Shading for Production Path Tracing” by Christian Eisenacher, et al. (hereinafter Eisenacher) in view of “On Floating-Point Normal Vectors” by Quirin Meyer, et al. (hereinafter Meyer) in view of U.S. Patent 5,704,024 (hereinafter Voorhies).
	Regarding claim 1, the limitation “a ray tracing system for use in rendering an image of a 3D scene, the ray tracing system comprising: a memory configured to store ray data for a ray to be processed in the ray tracing system, wherein the ray data for the ray comprises ray direction data stored in a compressed format” is taught by Eisenacher (abstract, section 3.1, paragraphs 1, 4, “Ray-traced global illumination (GI) is becoming widespread in production rendering but incoherent secondary ray traversal limits practical rendering to scenes that fit in memory. … In this paper, we introduce a novel path-tracing framework that avoids these tradeoffs. We sort large, potentially out-of-core ray batches to ensure coherence of ray traversal. We then defer shading of ray hits until we have sorted them, achieving perfectly coherent shading and avoiding the need for shading caches.”, “As illustrated on the right of Figure 2, we compress rays after they are created, and add them to the end of one of six cardinal direction bins in a parallel and lock-free manner. Each bin holds a single batch of rays in a memory-mapped file of fixed capacity.”, “Each ray represents the last segment of a path starting on the image plane. We store a minimal amount of information per path, and further compress it, using lossless octahedral normals [MSS∗10] for ray directions, and the shared exponent RGB9e5 format for the aggregate path weight. Overall we store 36 bytes per ray as shown in Figure 3.”  Eisenacher discloses a ray tracing system, wherein the ray direction data is stored in the compressed octahedral normal format.)
	The limitation “intersection testing logic configured to: partially decompress the compressed ray direction data for the ray to determine partially decompressed ray direction data which is not fully decompressed” is not explicitly taught by Eisenacher (section 3, paragraphs 1-3, section 3.1, paragraph 4, “An overview of our path-tracing pipeline is given on the left of Figure 2. Starting with primary rays we perform ray sorting: We bin rays by direction and group them into large, sorted ray batches of fixed size, typically about 30-60 M rays per batch. … Next, we perform scene traversal, one sorted ray batch at a time. Any hierarchical depth- or breadth-first traversal strategy will likely benefit from ray reordering. We currently use a two-level quad-BVH [Tsa09] with streaming packet-traversal [GL10] in the top level, and naïve single-ray traversal in the bottom. We exploit the fact that our ray batches are directionally coherent to perform approximate front-to-back traversal at each node. The result of traversal is a list of hit points (one per ray). Next, hit point sorting organizes ray hits by shading context. Each subdivision mesh is associated with one or more texture-files containing a per-face texture [BL08] for each layer; thus, a full shading context consists of a mesh ID and a face ID. We group hit points by mesh ID, and then sort each group by face ID for coherent texturing and shading.”, “We store a minimal amount of information per path, and further compress it, using lossless octahedral normals [MSS∗10] for ray directions, … During decompression we restore the ray data to floats”  Eisenacher performs scene traversal to determine ray intersections (i.e. hit points corresponding to a mesh face), where each ray’s direction data is stored in a compressed format, which is decompressed during traversal.  Eisenacher teaches using Meyer’s lossless octahedral normals, but does not explicitly disclose details of decompression.)  However, this limitation is explicitly taught by Meyer (section 5, paragraph 1, “The aforementioned parameterizations are either expensive to compute, numerically instable, or do not fully utilize the given bit budget. We propose to use octahedron-normal vectors (ONVs) instead [PH03,ED08]. They can be obtained by projecting an FPNV onto the octahedron by normalizing it using the 1-norm. Then the octahedron is unwrapped to a square according to Fig. 2 and the parameters [u,v] in the plane are stored in fixed-point format. Given the parameters [u,v] of an encoded normal, a normal n′ = [x,y,z]T on the octahedron can be reconstituted using the following equations … The original normal n is obtained by normalizing n’ using the 2-norm. This computation is fast, as it involves only a few basic operations and it is numerically stable, with only fixed- point computations being used.”  Meyer teaches that decompression of an ONV includes constructing an unnormalized direction vector, which can then be normalized using the 2-norm.  As described in the disclosure, page 24, constructing the unnormalized direction vector corresponds to determining partially decompressed ray direction data which is not fully decompressed, such that Meyer discloses determining the partially decompressed (i.e. unnormalized) ray direction data, and then also determining the fully decompressed (i.e. normalized) ray direction data.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Eisenacher’s ray tracing rendering system using Meyer’s ONVs and corresponding decompression computations, because Eisenacher indicates the use of Meyer’s ONVs for compressing ray direction data, and does not disclose further details on the format or decompression operations.  Further, Meyer indicates multiple advantages to the ONV computations, including improved bit rate (52 bits) for achieving the same precision as other formats (Meyer, section 5, paragraph 3), which fits in the 8 byte capacity allocated by Eisenacher’s format (figure 3)
	The limitation “perform intersection testing on the ray in the scene using the partially decompressed ray direction data for the ray” is partially taught by Eisenacher in view of Meyer (Eisenacher, section 3.1, paragraph 4, Meyer, section 5, paragraph 1, “We store a minimal amount of information per path, and further compress it, using lossless octahedral normals [MSS∗10] for ray directions, … During decompression we restore the ray data to floats”, “Given the parameters [u,v] of an encoded normal, a normal n′ = [x,y,z]T on the octahedron can be reconstituted using the following equations … The original normal n is obtained by normalizing n’ using the 2-norm.” Eisenacher doesn’t explicitly address whether normalization is performed or is not performed during decompression, prior to using the decompressed direction data for intersection testing, although Meyer teaches that the original normal can be obtained by performing a normalization step.  It is additionally noted that Eisenacher does not indicate any requirement for normalized direction data, and Meyer does not indicate that the normalization step is required, merely that normalization can be used to obtain the original normal.)  However, this limitation is explicitly suggested by Voorhies (col 11, lines 2-15, “As shown in this figure, at step 505, an eye vector E and a surface normal vector N, for a graphical object's particular displayed point P (i.e., a point on the object that is represented by a pixel on the display device), are received. Both of these vectors can be unnormalized and in the preferred they are both unnormalized in order to avoid the computations involved in obtaining normalized vectors. At step 510, a reflection vector is produced. This reflection vector is an unnormalized vector when either the normal vector or the eye vector is unnormalized. At step 512, the corresponding 2-dimensional (2-D) map is identified. This corresponding 2-D map is a portion of the environment map and corresponds to the direction of the reflection vector.”  Voorhies suggests that it is preferable to leave vectors for intersection testing unnormalized, in order to avoid the computations involved in obtaining normalized vectors.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenacher’s ray tracing rendering system, using Meyer’s ONVs and corresponding decompression computations, to avoid the computations involved in normalizing the ray direction data for intersection testing as taught by Voorhies, in order to improve computational efficiency.  As noted, Eisenacher does not indicate any requirement for normalized direction data, and Meyer does not indicate that the normalization step is required, merely that normalization can be used to obtain the original normal, such that one of ordinary skill in the art, considering Voorhies’ suggestion to prefer unnormalized vectors for intersection testing, would be motivated to avoid the normalization step as taught by Voorhies.  
	The limitation “wherein the intersection testing comprises identifying an intersection of the ray with an object in the 3D space of the 3D scene; wherein the ray tracing system is configured to use results of the intersection testing for rendering the image of the 3D scene” is taught by Eisenacher (section 3, paragraphs 3-4, “Next, hit point sorting organizes ray hits by shading context. Each subdivision mesh is associated with one or more texture-files containing a per-face texture [BL08] for each layer; thus, a full shading context consists of a mesh ID and a face ID. We group hit points by mesh ID, and then sort each group by face ID for coherent texturing and shading. Shading happens in parallel with each thread processing a different mesh. If a shading task has many hit points, it is partitioned into sub-tasks, further increasing parallelism. If an object or hit point is found to be emissive, its emission is splatted into the image buffer. The shader also feeds secondary rays back into ray sorting to continue ray paths.”  Figure 4 presents exemplary rendering results achieved with the system, i.e. the intersection results (hit points) are used for rendering the images of the scene, as shown in e.g., figures 4, 6, and 11.  The hit points are recorded with respect to mesh/face IDs, prior to performing texturing and shading for each face of each mesh, i.e. the intersection testing producing hit points is identifying intersections of the ray(s) with the faces of objects in the 3D space of the 3D scene.)
Regarding claim 2, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.  That is, as discussed above, Eisenacher teaches using Meyer’s ONVs and corresponding decompression computations for compressing ray direction data, and Meyer teaches determining both the partially decompressed ray direction data (i.e. the unnormalized direction vector) and the fully decompressed ray direction data (i.e. the normalized direction vector).  Further, as discussed above, Eisenacher’s system is modified to perform the intersection testing using the unnormalized direction vector instead of the normalized direction vector in view of Voorhies’ suggestion to avoid the computations involved in normalizing the ray direction data for intersection testing.
Regarding claim 5, the limitation “wherein the compressed format is an octahedral vector format” is taught by Eisenacher (section 3.1, paragraph 4, “Each ray represents the last segment of a path starting on the image plane. We store a minimal amount of information per path, and further compress it, using lossless octahedral normals [MSS∗10] for ray directions”)
	Regarding claim 6, the limitation “wherein the ray data for the ray further comprises ray origin data” is taught by Eisenacher (section 3.1, paragraph 3, figure 3, “To sort ray batches we perform recursive median partitioning along the longest axis of the current subset at each step. We first partition based on ray origins until we reach subset of no more than 4096 rays.”  As shown in figure 3, the compressed ray format includes 12 bytes for the ray origin.)
	Regarding claim 7, the limitation “wherein the intersection testing logic comprises one or more of: a primitive intersection tester configured to perform intersection testing on the ray by identifying an intersection of the ray with a primitive in the scene” is taught by Eisenacher (section 3, paragraph 2, section 3.2, paragraph 1, “Next, we perform scene traversal, one sorted ray batch at a time. … The result of traversal is a list of hit points (one per ray).”, “After traversal, each ray in the active ray buffer has a corresponding ray hit point consisting of differential geometry, mesh ID, face ID, and face UV.”  The resulting hit points identify a particular intersection point on a particular face (primitive) of a particular mesh.  Note: although the claim only requires one of the three intersection testers, the box and sphere intersection testers, if amended to be required elements rather than alternatives, would be obvious modifications of the modified Eisenacher system, similar to the rejections of claims 8 and 9 in the 8/28/18 Non-Final Office Action of parent application 15/622315)
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 9 and 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 13, the limitation “wherein core ray data for the ray is stored in the memory, whereas at least some non-core ray data for the ray is stored in a separate memory, wherein the compressed ray direction data is included in the core ray data for the ray” is taught by Eisenacher (section 3.1, paragraph 4, section 3.2, paragraphs 1-3, “We store a minimal amount of information per path, and further compress it, using lossless octahedral normals [MSS∗10] for ray directions, and the shared exponent RGB9e5 format for the aggregate path weight. Overall we store 36 bytes per ray as shown in Figure 3. We store compressed rays in an array-of-structs layout, which is convenient for streaming them to disk as they are generated.”, “At the start of each shading task, we pre-sort the hit points by face ID, so that the shading order exactly matches the on-disk order of the per-face textures.  Because each mesh face is touched at most once when shading a ray batch, all shader inputs, including texture maps, are only accessed once. This amortizes per-file texture costs (opening the file over the network), and per-face texture costs (reading and decompressing a block of texels) perfectly for each batch. Further this access is coherent and sequential, so prefetching of subsequent per-face textures is trivial—completely eliminating the need for texture caches. This is beneficial, as it frees memory for use in streaming additional active rays or storing more unique in-core geometry.”  Eisenacher indicates that compressed ray data, as shown in figure 3, includes the ray direction data, whereas the texture maps sampled by each ray (corresponding to non-core ray data, as described on page 13 of Applicant’s disclosure), as addressed in section 3.2, are accessed from a separate storage (i.e. from a storage opened over a network).)
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except for the limitations “one or more execution units configured to execute one or more shader instructions which output a ray for intersection testing; a ray compression module configured to compress ray direction data for the ray” which are taught by Eisenacher (Section 3, paragraphs 1, 4, section 3.1, paragraph 1, “An overview of our path-tracing pipeline is given on the left of Figure 2. Starting with primary rays we perform ray sorting: We bin rays by direction and group them into large, sorted ray batches of fixed size, typically about 30-60Mrays per batch. The OS streams inactive ray batches to a local SSD until the system is ready to sort and trace the next batch.”, “Shading happens in parallel with each thread processing a different mesh. … The shader also feeds secondary rays back into ray sorting to continue ray paths.”  Eisenacher’s system, as shown in figure 2, executes an initial shader stage for ray sorting and compression, takes primary rays generated for intersection testing, and identified ray intersections (i.e. hit points) are shaded in the shading stage, which may generate secondary rays that are passed back into the ray sorting stage.  Both the generated primary and secondary rays are compressed in the ray sorting/compression stage and used in ray intersection testing, as discussed in the claim 1 rejection above.)
	Regarding claim 15, the limitation “wherein the ray compression module is implemented as a software module executed on at least one of the one or more execution units” is taught by Eisenacher and Meyer (Eisenacher’s system is performed using a programmed CPU (e.g. section 3.2, paragraph 1, section 4.4), and similarly Meyer indicates performing compression using programmable hardware (section 6, paragraph 6).)
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 2 above, i.e. in Eisenacher’s system modified in view of Voorhies, the intersection testing is performed by calculating the unnormalized direction vector calculated from the compressed ray direction data.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Sorted Deferred Shading for Production Path Tracing” by Christian Eisenacher, et al. (hereinafter Eisenacher) in view of “On Floating-Point Normal Vectors” by Quirin Meyer, et al. (hereinafter Meyer) in view of U.S. Patent 5,704,024 (hereinafter Voorhies) as applied to claim 14 above, and further in view of “SGRT: A Mobile GPU Architecture for Real-Time Ray Tracing” by Won-Jong Lee, et al. (hereinafter Lee).
	Regarding claim 16, the limitation “wherein the ray compression module is implemented in fixed-function circuitry as a dedicated hardware module” is not explicitly taught by Eisenacher or Meyer (Eisenacher and Meyer, as discussed in the claim 15 rejection above, teach the use of a programmed processor, rather than fixed-function circuitry.  However, Official Notice is taken of the fact that it is old and well-known in the art of computer processing that implementation using fixed-function circuitry or programmable processors is a design choice tradeoff between factors including efficiency (fixed-function circuitry can be faster and require less power) and acquisition/manufacturing expense (general purpose processors may be less expensive to acquire/manufacture, and are generally reusable, both in the sense of changing the executed program, and that they may be repurposed from/for a different application/system/task instead of permanently and exclusively used for a fixed set of functions), such that one of ordinary skill in the art would be motivated to consider fixed-function circuitry implementation of any and/or all processing stages in order to achieve a reduced processing time and/or power cost (e.g. as described in Lee, section 3.1 paragraph 2, fixed function circuitry may achieve a 50-500x improved energy efficiency, as well as have increased computational performance.))
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 6/27/19 office action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenacher’s ray tracing rendering system, using Meyer’s ONVs and corresponding decompression computations, avoiding ray direction normalization computations as taught by Voorhies, to implement any and/or all of Eisenacher’s processing stages (including the ray sorting/compression stage) using fixed-function circuitry in order to achieve a reduced processing time and/or processing cost compared to a programmable processor implementation, because one of ordinary skill in the art would have known that implementation using fixed-function circuitry or programmable processors is a design choice tradeoff between factors including efficiency and acquisition/manufacturing expense.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Sorted Deferred Shading for Production Path Tracing” by Christian Eisenacher, et al. (hereinafter Eisenacher) in view of “On Floating-Point Normal Vectors” by Quirin Meyer, et al. (hereinafter Meyer) in view of U.S. Patent 5,704,024 (hereinafter Voorhies) as applied to claim 14 above, and further in view of U.S. Patent Application Publication 2010/0231589 A1 (hereinafter Salsbury).
Regarding claim 17, the limitation “wherein the ray data store is configured to store the compressed ray direction data for the ray with other data for the ray, said other data including a ray origin … and wherein the intersection testing logic is configured to receive ray data including the compressed ray direction data from the ray data store” is taught by Eisenacher (section 3.1, paragraph 3, figure 3, “To sort ray batches we perform recursive median partitioning along the longest axis of the current subset at each step. We first partition based on ray origins until we reach subset of no more than 4096 rays.”  As shown in figure 3, the compressed ray format includes 12 bytes for the ray origin, where the compressed data is stored in the memory before being loaded for intersection testing (section 3, paragraphs 1-2, figure 2).)
The limitation “said other data including … a clipping distance for the ray” is not taught by Eisenacher (Eisenacher does not address clipping distances.)  However, this limitation is suggested by Salsbury (paragraphs 54, 56, “an example of a data structure 500 for defining a ray … also includes an origin 506, a direction 507, a clip distance 508”, “Steps of method 600 that may be executed by shader code thus include instantiating rays 605, and associating 610 a respective clip distance with each ray”.  Salsbury further describes using the clip distance to limit intersection testing of the ray in paragraphs 63-66, where one of ordinary skill in the art would understand that the benefit of clipping is avoiding intersection testing and/or rendering of objects outside the clipping boundary (as alluded to in paragraph 58), i.e. avoiding performing unnecessary or unwanted processing.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenacher’s ray tracing rendering system, using Meyer’s ONVs and corresponding decompression computations, avoiding ray direction normalization computations as taught by Voorhies, to include Salsbury’s ray intersection testing with associated ray clip distances in order to gain the benefits of clipping in the ray tracing system, i.e. avoiding performing unnecessary or unwanted processing for objects outside the clipping boundary.  Additionally, it is noted that Salsbury’s system is analogous to Eisenacher’s system, i.e. a ray tracing system generating rays which are tested for intersection with objects in a 3D scene, where intersection hit points are shaded to produce an image (Salsbury, paragraphs 6-8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Sorted Deferred Shading for Production Path Tracing” by Christian Eisenacher, et al. (hereinafter Eisenacher) in view of “On Floating-Point Normal Vectors” by Quirin Meyer, et al. (hereinafter Meyer) in view of U.S. Patent 5,704,024 (hereinafter Voorhies) as applied to claim 14 above, and further in view of “RTSL: a Ray Tracing Shading Language” by Steven G. Parker, et al. (hereinafter Parker).
	Regarding claim 20, the limitation “wherein the ray tracing system is configured to execute a shader program which uses the results of the intersection testing for rendering the image of the scene” is taught by Eisenacher (section 3, paragraph 2, section 3.2, paragraph 1, “Next we perform scene traversal, one sorted ray batch at a time. … The result of traversal is a list of hit points (one per ray).”, “After traversal, each ray in the active ray buffer has a corresponding ray hit point consisting of differential geometry, mesh ID, face ID, and face UV. We first group hit points by mesh ID using a CPU parallel radix sort [SHG09]. Then we dispatch one shading task for each group of hit points to run in a separate thread.”  The hit points (i.e. results of intersection testing) are shaded by the shading task(s).)
	The limitation “wherein the ray direction data for the ray is fully decompressed for use by the shader program” is not explicitly taught by Eisenacher (Eisenacher does not describe the details of the processing performed by the shader task(s), or whether the fully decompressed (i.e. normalized direction vector, as described in Applicant’s disclosure, page 24) is required.  As discussed in the modification of Eisenacher in view of Meyer and Voorhies, the ray direction vector is not normalized prior to intersection testing, such that in the modified system of the claim 14 rejection (also described in the claim 1 rejection), the unnormalized ray direction vector would implicitly also be used in shading, as the references do not teach any requirement to normalize the ray direction vector for performing shading.)  However, this limitation is taught by Parker (section 3.3.3, describing a shader for shading ray tracing hit points with a dielectric material, first performs normalization of the ray direction (“vec3 I = normalize(rt_RayDirection);”).)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisenacher’s ray tracing rendering system, using Meyer’s ONVs and corresponding decompression computations, avoiding ray direction normalization computations as taught by Voorhies, to use Parker’s dielectric material shader for shading objects in the scene having a dielectric material.  It is noted that the references are analogous art, i.e. Eisenacher and Parker are both describing systems for performing ray tracing to determine intersection points to shade in order to produce a rendered image, and although Eisenacher does not describe the details of the processing performed by the shader task(s), Parker describes an exemplary shader which could be used in Eisenacher’s system.  Further, Parker requires that the ray direction vector is normalized for use in the shader, thereby teaching the limitation “the ray direction data for the ray is fully decompressed for use by the shader program”.

Allowable Subject Matter
Claims 4, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Depending claims 4, 11 (and 12 depending thereon) require that the intersection testing uses a clipping distance for the ray, which is generally known (e.g. U.S. Patent Application Publication 2010/0231589 A1 (hereinafter Salsbury), paragraphs 56-57).
Depending claim 11 further requires that the clipping distance is scaled by an amount based on the magnitude of the unnormalised ray direction vector.  While the cited prior art teaches different means of specifying a clipping distance (Salsbury, paragraph 57, suggesting providing an end point in 3D space, or general scene extents), the cited prior art does not teach or otherwise suggest scaling the clipping distance by an amount based on the magnitude of an unnormalised ray direction vector, as claimed.  Therefore, the limitations of claim 11, in combination with the limitations of claims 8 and 9, are not anticipated by, or obvious in view of, the cited prior art.
Depending claims 4 and 12 further require that the clipping distance is scaled by transforming the clipping distance for the ray into Manhattan space.  While the cited prior art teaches different means of specifying a clipping distance (Salsbury, paragraph 57, suggesting providing an end point in 3D space, or general scene extents), the cited prior art does not teach or otherwise suggest scaling the clipping distance by transforming the clipping distance for the ray into Manhattan space, as claimed.  Therefore, the limitations of claim 4, in combination with the limitations of claims 1-3,, and claim 12, in combination with the limitations of claims 8, 9, and 11 are not anticipated by, or obvious in view of, the cited prior art.



Declaration
The declaration under 37 CFR 1.132 filed 10/3/22 is insufficient to overcome the rejections of claims 1, 2, 5-10, and 13-20 based upon U.S.C. 103(a) as set forth in the 8/3/22 PTAB Decision and in last Office action for multiple reasons.
First, it is noted that the 10/3/22 Declaration (hereinafter Declaration) does not cite any objective evidence in support of Dr. Morphet’s statements, and Dr. Morphet is employed by the Assignee. As explained in MPEP 716.01(c) III, “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. … In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. … Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. … An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone.”  The Declaration, lacking supporting objective evidence, and being provided by an party employed by the Assignee, thereby indicating Dr. Morphet has some interest in the outcome of the case, would already receive low weight, even before considering the substance of Dr. Morphet’s statements.
Further, Dr. Morphet’s statements do not actually dispute or contradict any finding of either the above rejection, or the rejection provided by the 8/3/22 PTAB Decision (hereinafter Decision).  That is, Declaration, statements 2 and 3, broadly explain environment mapping and ray tracing, including that ray tracing would conventionally use normalized ray vectors, a point conceded by the rejection, and considered irrelevant by Decision, e.g. page 8, “Even assuming, without deciding, that Eisenacher performs this intersection testing using fully decompressed ray direction data … using partially decompressed ray direction data in that process would have been at least an obvious variation.”  Declaration, statement 4, indicates that distance to the intersection point is not required in environment mapping, which does not contradict the analysis of the rejection or the Decision.  Declaration, statement 4, further asserts that one of ordinary skill in the art would understand that intersection in a ray tracing system is “fundamentally different”, without providing objective evidence to support this assertion, and then concludes that because these processes are “fundamentally different”, one of ordinary skill in the art would understand that ray tracing systems conventionally use normalized ray direction vectors, which, again, does not contradict either the findings of the rejection or Declaration, both of which acknowledge this may be conventional.
Therefore, the statements of the Declaration, being opinion evidence from a party with an interest in the outcome of the case without supporting objective evidence, would already be given a low weight without considering the opinions, per se.  Further, because the statements of the Declaration do not actually contradict any finding by the rejection or Decision, the Declaration is insufficient to overcome either the above rejection or the rejection of the Decision.

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
Initially, Applicant is reminded that the examiner does not have the authority to reverse or overturn issues which have been decided by the PTAB, that is, when the PTAB decides the examiner has made an error in a given rejection, the examiner does not have the authority to maintain the rejection in contradiction to the PTAB’s finding, and similarly, when the PTAB decides the examiner has not made an error and confirms the obviousness of the modification, the examiner does not have the authority to withdraw the PTAB’s finding of obviousness.  With respect to Applicant’s specific arguments and citation of the declaration, discussed further below, Applicant’s remarks are either directed to issues that have already been considered by the board and decided on, or asserting requirements of the prior art that are not supported by any objective evidence or reasoning.
With respect to Applicant’s arguments asserting that it is conventional in ray tracing systems to use fully decompressed ray direction data, this point is not disputed, and therefore both moot and irrelevant.  That is, the above rejection acknowledges that it is reasonable to conclude that Eisenacher’s unmodified system uses normalized ray direction data.  Further, Decision, page 5, indicates that the PTAB assumes for the purpose of the analysis that Eisenacher does use fully decompressed ray direction data, i.e. the PTAB also acknowledges it is reasonable to assume that Eisenacher’s system uses normalized ray direction data.  Therefore, Applicant’s arguments directed to establishing that it is conventional in ray tracing systems to use normalized ray direction data are moot, as this has already been considered by the PTAB.
Applicant’s remarks appear to conflate the magnitude of a ray with the magnitude of its direction vector.  First, Applicant’s remarks provide no citation to Eisenacher, or any other objective evidence, to support the conclusion that the magnitude of the direction vector is required to be 1, in order to for an intersection distance to be determined in Eisenacher’s system, or that the magnitude of the ray for purposes of intersection testing is defined based on the direction vector magnitude, i.e. as noted by the rejection, and acknowledged by Decision, e.g. page 4, neither Eisenacher or Meyer disclose a requirement for normalized ray direction data in performing intersection testing.  Second, Applicant’s remarks with respect to ray clipping are irrelevant with respect to the independent claims, which do not require ray clipping based on the ray direction vector magnitude, and in particular Eisenacher, who does not teach ray clipping is a feature of the disclosed system.  Third, Applicants remarks refer to the Declaration as supporting this explanation, but the Declaration, while stating that it is conventional to normalize ray direction data, does not suggest that the ray direction data is required to be normalized in order to properly determine intersection points with 3D objects in a 3D scene.  Therefore, these arguments cannot be considered persuasive because they do not contradict the finding that ray direction data, which is from the magnitude of a traced ray, is not required to be normalized by Eisenacher’s system.
Further, it is reiterated that Applicant’s remarks do not provide any new evidence to contradict the rationale of the Decision, e.g. pages 9-10, finding that despite the differences between environment mapping and ray tracing, one of ordinary skill in the art would have found using partially decompressed ray direction data to be an obvious improvement, because the testing would use “prior art elements predictably according to their established functions”, and further indicating that there is “no persuasive evidence on this record to substantiate” Applicant’s contention that Eisenacher would have been rendered unsuitable for its intended purpose, or that the modification would be uniquely challenging.  To this end, as discussed above, Applicant’s Declaration, which would not be entitled significant weight, considering it is solely opinion evidence, from an interested party, and not supported by objective evidence, cannot reasonably be considered likely to change the PTAB’s opinion as expressed in the Decision, even if the examiner had any authority to overrule the PTAB.  Therefore, Applicant’s remarks cannot be considered persuasive.
Finally, it is additionally noted that, contradicting Applicant’s position, Parker, the reference describing a language specifically directed to performing shading for ray tracing systems, section 3.3.3, describes an exemplary dielectric material shader, discussed above with respect to claim 20.  As noted, the first operation in Parker’s exemplary shader is an operation to normalize the ray direction vector.  That is, even though it has been agreed that one of ordinary skill in the art would find it conventional to use normalized ray direction vectors, Parker recognizes that this is not always true, and performs an initial step of normalizing the ray direction vector before performing additional shading operations.  Applicant’s position is, effectively, that it would not be obvious to one of ordinary skill in the art to implement a ray tracing system to use non-normalized ray direction vectors in intersection testing, and yet, if this were correct, Parker would not teach normalizing the ray direction vector as a first step, because it would have been a safe assumption that the provided ray direction vector was indeed normalized.  However, Parker demonstrates that one of ordinary skill in the art would know that this is not a safe assumption with respect to ray tracing systems, thereby providing additional evidence supporting conclusion of the analysis of the rejection, and that of the PTAB Decision, in finding that one of ordinary skill in the art would recognize that Eisenacher’s ray tracing system does not require normalized ray direction data for use in intersection testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619